Exhibit 10.3

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

HALCÓN RESOURCES CORPORATION

 

AND

 

THE INVESTORS PARTY HERETO

 

DATED AS OF OCTOBER 8, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

2.

REGISTRATION

5

 

 

 

3.

RELATED OBLIGATIONS

9

 

 

 

4.

OBLIGATIONS OF THE INVESTORS

16

 

 

 

5.

EXPENSES OF REGISTRATION

17

 

 

 

6.

INDEMNIFICATION

17

 

 

 

7.

CONTRIBUTION

19

 

 

 

8.

REPORTS UNDER THE EXCHANGE ACT

20

 

 

 

9.

ASSIGNMENT OF REGISTRATION RIGHTS

20

 

 

 

10.

AMENDMENT OF REGISTRATION RIGHTS

21

 

 

 

11.

MISCELLANEOUS

21

 

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 8, 2019,
by and among Halcón Resources Corporation, a Delaware corporation (the
“Company”), and each of the parties identified on the signature pages hereto
(collectively, the “Investors”, and each an “Investor”).

 

RECITALS

 

A.                                    The Company and certain affiliated debtors
(collectively, the “Debtors”) commenced, on August 7, 2019, cases under chapter
11 of title 11 of the United States Code in the United States Bankruptcy Court
for the Southern District of Texas, jointly administered under Case No. 19-34446
(DRJ).

 

B.                                    The Debtors filed the Joint Prepackaged
Chapter 11 Plan of Halcón Corporation and its Affiliated Debtors Docket No. 20
on August 7, 2019 which, as hereto amended or modified, was confirmed by the
United States Bankruptcy Court for the Southern District of Texas on
September 24, 2019 Docket No. 321 (including all exhibits, schedules and
supplements thereto and as amended from time to time, the “Plan”).

 

C.                                    The Company proposes to issue the Common
Stock (as defined below) pursuant to, and upon the terms set forth in, the Plan.

 

D.                                    The Company and the Investors have agreed
to enter into this Agreement pursuant to which the Company shall grant the
Investors registration rights under the Securities Act of 1933, as amended, and
the rules and regulations thereunder (the “Securities Act”) with respect to the
Registrable Securities (as defined below) in furtherance of the foregoing.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Alternative Transaction” has the meaning ascribed to such term in Section 2(e).

 

“Blue Sky Filing” has the meaning ascribed to such term in Section 6(a).

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which either commercial banks in the City of New York are authorized or required
by Law to remain closed or the New York Stock Exchange LLC is not open for a
full business day.

 

--------------------------------------------------------------------------------



 

“Claims” has the meaning ascribed to such term in Section 6(a).

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, as it exists on the date of this Agreement following the effectiveness of
the Plan and any shares of any class or series of capital stock of the Company
resulting from any reclassification or reclassifications thereof, or, in the
event of a merger, consolidation or other similar transaction involving the
Company that is otherwise permitted hereunder in which the Company is not the
surviving corporation, the common stock, common equity interests, ordinary
shares or depositary shares or other certificates representing common equity
interests of such surviving corporation or its direct or indirect parent
corporation, and which have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Company and which are not subject to redemption by the
Company.

 

“Company” has the meaning ascribed to such term in the preamble.

 

“Effective Date” means the date that a Registration Statement is declared
effective by the SEC.

 

“Eligible Market” means The New York Stock Exchange, The NYSE MKT LLC, The
NASDAQ Global Select, or The NASDAQ Global Market.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Filing Deadline” means the date which is the later of (i) 90 days after the
effective date of the Plan and (ii) the date specified in a written notice to
the Company by the Required Holders.

 

“Filing Determination Date” has the meaning ascribed to such term in
Section 2(a).

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity or self-regulatory
organization exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and any corporation or
other entity owned or controlled, through stock or capital ownership or
otherwise, by any of the foregoing.

 

“Indemnified Damages” has the meaning ascribed to such term in Section 6(a).

 

“Indemnified Party” has the meaning ascribed to such term in Section 6(b).

 

“Indemnified Person” has the meaning ascribed to such term in Section 6(a).

 

“Inspectors” has the meaning ascribed to such term in Section 3(h).

 

“Law” means any United States federal, state or local or foreign law, rule,
regulation, statute, Order or other legally enforceable requirement (including
common law)

 

2

--------------------------------------------------------------------------------



 

issued, enacted, adopted, promulgated, implemented or otherwise put into effect
by or under the authority of any Governmental Authority.

 

“Legal Counsel” has the meaning ascribed to such term in Section 2(b).

 

“Maximum Offering Size” has the meaning ascribed to such term in Section 2(e).

 

“New Registration Rights Agreement” means a new registration rights agreement,
providing the Investors with registration rights that are customary for
investors in a company that is not subject to the reporting requirements of
Section 12(b), 12(g) or 15(d) of the Exchange Act (including initial public
offering demand registration rights at the request of the Investors holding a
customary percentage of the outstanding Common Stock and seeking to register a
customary minimum threshold amount of Common Stock and, after completion of an
initial public offering of Common Stock, demand registration rights, shelf
registration rights and piggyback registration rights customary for investors in
a company that is not subject to the reporting requirements of Section 12(b),
12(g) or 15(d) of the Exchange Act), as shall be reasonably agreed among the
Company and the Investors holding Registrable Securities at the time such
registration rights agreement is entered into.

 

“Order” means any judgment, decision, writ, order, injunction, award, decree or
other determination of or by any Governmental Authority.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an estate, an unincorporated organization
or other entity and a government or any department or agency thereof.

 

“Plan” means the Debtors’ Joint Prepackaged Chapter 11 Plan of Halcón
Corporation and its Affiliated Debtors Docket No. 20, filed in the Debtors’
chapter 11 cases in the United States Bankruptcy Court for the Southern District
of Texas, Case No. 19-34446 (DRJ) (as it may be amended, modified or
supplemented from time to time).

 

“Records” has the meaning ascribed to such term in Section 3(h).

 

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements in compliance with the
Securities Act and pursuant to Rule 415, and the declaration or ordering of
effectiveness of such Registration Statement(s) by the SEC.

 

“Registrable Securities” means (i) any shares of Common Stock, whether now owned
or hereafter acquired by the Investors (including shares of Common Stock issued
pursuant to the Plan) and (ii) any shares of capital stock of the Company issued
or issuable with respect to the Common Stock described in clause (i), as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise; provided, that any Registrable Securities beneficially owned
by an Investor shall cease to be Registrable Securities to the extent such
securities may be sold pursuant to Rule 144 (or any similar provisions in force)
without regard to volume or manner of sale limitations.

 

3

--------------------------------------------------------------------------------



 

“Registration Actions” has the meaning ascribed to such term in Section 2(f).

 

“Registration Period” has the meaning ascribed to such term in Section 3(a).

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the resale of
the Registrable Securities.

 

“Requested Shelf Registered Securities” has the meaning ascribed to such term in
Section 2(e).

 

“Required Holders” means the holders of at least a majority of the Registrable
Securities.

 

“Rule 144” has the meaning ascribed to such term in Section 8.

 

“Rule 415” means Rule 415 promulgated under the Securities Act or any successor
rule providing for offering securities on a delayed or continuous basis.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Guidance” means (i) any publicly available written or oral interpretations,
questions and answers, guidance and forms of the SEC, (ii) any oral or written
comments, requirements or requests of the SEC or its staff, (iii) the Securities
Act and the Exchange Act and (iv) any other rules, bulletins, releases, manuals
and regulations of the SEC.

 

“Securities Act” has the meaning ascribed to such term in the recitals.

 

“Shelf Registered Securities” means any Registrable Securities whose resale is
covered by an effective Registration Statement filed pursuant to this Agreement.

 

“Suspension Notice” has the meaning ascribed to such term in Section 2(f).

 

“Suspension Period” has the meaning ascribed to such term in Section 2(f).

 

“Underwritten Offering” has the meaning ascribed to such term in Section 2(e).

 

“Underwritten Offering Notice” has the meaning ascribed to such term in
Section 2(e).

 

“Underwritten Offering Request” has the meaning ascribed to such term in
Section 2(e).

 

“Underwritten Offering Requesting Holder” has the meaning ascribed to such term
in Section 2(e).

 

“Violations” has the meaning ascribed to such term in Section 6(a).

 

4

--------------------------------------------------------------------------------



 

2.                                      REGISTRATION.

 

(a)                                 Mandatory Registration.  The Company shall
prepare, and, as soon as reasonably practicable but in no event later than the
Filing Deadline, file with the SEC a Registration Statement on Form S-3 covering
the resale of all of the Registrable Securities. In the event that Form S-3 is
unavailable for such a registration in accordance with SEC Guidance, the Company
shall use such other appropriate form as is available for such a registration in
accordance with SEC Guidance, subject to the provisions of Section 2(c). The
Registration Statement prepared pursuant hereto shall register for resale the
number of Registrable Securities determined as of the Business Day prior to the
date the Registration Statement is initially filed with the SEC (the “Filing
Determination Date”), subject to adjustment as provided in Section 2(d). Not
later than five Business Days prior to the anticipated Filing Determination
Date, the Company shall provide written notice to the Investors of such
anticipated Filing Determination Date.  Each Investor shall provide such
information as is required by Section 4(a) not later than the third Business Day
after receipt of such notice from the Company.  The Company shall use its
commercially reasonable best efforts to have the Registration Statement declared
effective by the SEC as soon as reasonably practicable, provided however, that
if a Registration Statement shall be required to include financial statements or
pro forma financial information that includes “fresh start” accounting financial
information, the Company shall not be required to cause such Registration
Statement to become effective until  such financial statements or pro forma
financial information, or both, as the case may be, are available and included
in such Registration Statement. For the avoidance of doubt, the Company shall
use its commercially reasonable efforts to cause such “fresh start” financial
statements or “fresh start” pro forma financial information, as the case may be,
to be available and included in such Registration Statement as soon as
reasonably practicable.  By the end of the Business Day following the Effective
Date, the Company shall file with the SEC, in accordance with SEC Guidance, a
final prospectus to be used in connection with sales pursuant to such
Registration Statement.  From time to time, the Investors may, by written notice
to the Company, request that an amount of additional Registrable Securities be
registered on a Registration Statement.  Upon receipt of such notice, the
Company shall prepare, and, as soon as reasonably practicable, file with the SEC
a post-effective amendment to the Registration Statement on Form S-3 covering
the resale of all of such additional Registrable Securities.

 

(b)                                 Legal Counsel.  Subject to Section 5 hereof,
the Required Holders shall have the right to select one legal counsel to review
and oversee any registration pursuant to this Section 2 (“Legal Counsel”), which
shall be Paul, Weiss, Rifkind, Wharton & Garrison LLP or such other counsel as
thereafter designated by the Required Holders.  The Company and Legal Counsel
shall reasonably cooperate with each other in performing the Company’s
obligations under this Agreement. For the avoidance of doubt, the Company shall
be entitled to select separate legal counsel to represent the Company in
connection with fulfilling its obligations under this Agreement.

 

(c)                                  Ineligibility for Form S-3.  In the event
that Form S-3 is not available for the registration of the resale of Registrable
Securities hereunder in accordance with SEC Guidance, the Company shall
(i) register the resale of the Registrable Securities on Form S-1 or another
appropriate form in accordance with SEC Guidance and (ii) undertake to register
the Registrable Securities on Form S-3 as soon as such form is available for
secondary sales in accordance with SEC Guidance, provided that the Company shall
use its commercially reasonable efforts to maintain the effectiveness of the
Registration Statement then in effect until such time as a

 

5

--------------------------------------------------------------------------------



 

Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the SEC.

 

(d)                                 Termination of Exchange Act Registration. 
Notwithstanding anything to the contrary in this Section 2, if the Company
expects that it will no longer be subject to the reporting requirements of
Section 12(b), 12(g) or 15(d) of the Exchange Act after completion of its
reporting obligations under the Exchange Act for its fiscal year ending
December 31, 2019, subject to the condition precedent that the Company shall
have used its commercially reasonable best efforts to enter into a New
Registration Rights Agreement with the Investors holding Registrable Securities
at such time, the Company and the Investors shall not be required to comply with
their respective obligations under this Agreement and, for the avoidance of
doubt, the Company shall not be required to file or maintain the effectiveness
of any Registration Statements filed under this Agreement or perform any
Registration Actions (as defined below) and may withdraw any such Registration
Statements in accordance with SEC Guidance.  The New Registration Rights
Agreement to which at least the Required Holders are party shall provide that it
supersedes this Agreement in its entirety.

 

(e)                                  Conduct of Underwritten Offerings and
Alternative Transactions.

 

(i)                                     Upon written request by an Investor
holding Shelf Registered Securities (the “Underwritten Offering Requesting
Holder”), which request (the “Underwritten Offering Request”) shall specify the
class or series and amount of such Underwritten Offering Requesting Holder’s
Shelf Registered Securities to be sold (the “Requested Shelf Registered
Securities”), the Company shall perform its obligations hereunder with respect
to the sale of such Requested Shelf Registered Securities in the form of a firm
commitment underwritten public offering (unless otherwise consented to by the
Underwritten Offering Requesting Holder) (an “Underwritten Offering”) if the
aggregate proceeds reasonably anticipated to be generated, net of underwriting
discounts and commissions, from the sale of the Requested Shelf Registered
Securities equals or exceeds $25.0 million (as determined by the Company in good
faith, as of the date the Company receives the Underwritten Offering Request),
unless such Underwritten Offering shall include all of the Registrable
Securities then owned by the Underwritten Offering Requesting Holder(s). 
Promptly upon receipt of an Underwritten Offering Request, the Company shall
provide notice (the “Underwritten Offering Notice”) of such proposed
Underwritten Offering (which notice shall state the material terms of such
proposed Underwritten Offering, to the extent known, as well as the identity of
the Underwritten Offering Requesting Holder) to the other Investors holding
Shelf Registered Securities.  Such other Investors may, by written request to
the Company and the Underwritten Offering Requesting Holders, within three
Business Days after receipt of such Underwritten Offering Notice, offer and sell
up to all of their Shelf Registered Securities of the same class or series as
the Requested Shelf Registered Securities in such proposed Underwritten
Offering.  No Investor shall be entitled to include any of its Registrable
Securities in an Underwritten Offering unless such Investor has complied with
clause (iv), below.  The lead managing underwriter or underwriters selected for
such Underwritten Offering shall be an investment bank of national reputation
selected by the Underwritten Offering Requesting Holder(s) and shall be
reasonably acceptable to the Company.  The terms and conditions of any customary
underwriting or purchase arrangements pursuant to which Registrable Securities
shall be sold in an Underwritten Offering

 

6

--------------------------------------------------------------------------------



 

shall be approved by the Underwritten Offering Requesting Holder(s) and shall be
reasonably acceptable to the Company.

 

(ii)                                  In an Underwritten Offering, if the lead
managing underwriter advises the Company and the Underwritten Offering
Requesting Holder that, in its view, the number of Registrable Securities
requested to be included in such Underwritten Offering (including any securities
that the Company proposes to be included that are not Registrable Securities)
exceeds the number of Registrable Securities that may be sold without having a
material and adverse effect on such Underwritten Offering (the “Maximum Offering
Size”), the Company shall include in such Underwritten Offering the following
securities, in the priority listed below, up to the Maximum Offering Size:

 

(A)                               first, Shelf Registered Securities that are
requested to be included in such Underwritten Offering by the Underwritten
Offering Requesting Holder(s);

 

(B)                               second, Shelf Registered Securities that are
requested to be included in such Underwritten Offering by Investors other than
the Underwritten Offering Requesting Holder(s); and

 

(C)                               third, all securities that are registered on
the applicable Registration Statement and are requested to be included in such
Underwritten Offering by the Company (including securities to be included
pursuant to other applicable registration rights agreements or provisions).

 

(iii)                               The Company shall use its commercially
reasonable efforts to cooperate in a timely manner with any request of the
Investors holding Shelf Registered Securities in respect of any block trade,
hedging transaction, derivatives transaction, short sale, stock loan or pledge
or other transaction that is registered under a Registration Statement that is
not a firm commitment Underwritten Offering (each, an “Alternative
Transaction”), including entering into customary agreements with respect to such
Alternative Transactions (and providing customary representations, warranties,
covenants and indemnities in such agreements) as well as providing other
reasonable assistance in respect of such Alternative Transactions of the type
applicable to a transaction registered on a Registration Statement, subject to
Section 3 hereof, to the extent customary for such transactions.

 

(iv)                              Notwithstanding anything herein to the
contrary, no Investor may participate in any Underwritten Offering hereunder
unless such Investor accurately completes and executes in a timely manner all
questionnaires, powers of attorney, indemnities, custody agreements,
underwriting agreements (as approved in accordance with the terms of this
Agreement), and other documents reasonably requested under the terms of such
underwriting arrangements; provided, that all Persons participating in such
Underwritten Offering shall be required to complete and execute, on the same
terms and conditions, such questionnaires, powers of attorney, indemnities,
custody agreements, underwriting agreements, and other documents (if
applicable).  The right of an Investor to register and sell Registrable
Securities in an Underwritten Offering shall also be subject to any
restrictions, limitations or prohibitions on the sale of Registrable Securities
as may be required by the underwriters in the interests of the

 

7

--------------------------------------------------------------------------------



 

offering (and, without limiting the foregoing, each Registration Rights Holder
shall in connection therewith agree to be bound by (and if requested, execute
and deliver) a lock-up agreement with the underwriter(s) of any such
Underwritten Offering as provided in clause (v), below).

 

(v)                                 In connection with an Underwritten Offering:

 

(A)                               Each Investor hereby agrees that, except for
sales in such Underwritten Offering:  (1) it will not effect any public sale or
distribution (including sales pursuant to Rule 144 and through derivative
transactions) of Common Stock during (x) the period from the date of the
Underwritten Offering Notice until the end of the 60-day period beginning on the
date of commencement of such Underwritten Offering (which period may be extended
to the extent required by applicable Law or SEC Guidance) or (y) such shorter
period as the underwriters participating in such Underwritten Offering may
require; provided, that the duration of the restrictions described in this
subclause (1) shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on the chief executive officer and the
chief financial officer of the Company (or persons in substantially equivalent
positions) in connection with such Underwritten Offering; and (2) it will
execute a lock-up agreement in favor of the underwriters in form and substance
reasonably acceptable to the Company and the underwriters to such effect.

 

(B)                               The Company agrees that (1) it shall not
effect any public sale or distribution (including through derivative
transactions) of Common Stock (except pursuant to registrations on Form S-8 or
Form S-4 or any similar or successor form under the Securities Act) during
(x) the period from the date of the Underwritten Offering Notice until the end
of the 60-day period beginning on the date of commencement of such Underwritten
Offering (which period may be extended to the extent required by applicable Law
or SEC Guidance) or (y) such shorter period as the underwriters participating in
such Underwritten Offering may require; and (2) to the extent requested by the
underwriters participating in such Underwritten Offering, it shall agree to
include provisions in the relevant underwriting or other similar agreement
giving effect to the restrictions described in the preceding subclause (1), in
form and substance reasonably acceptable to such underwriters.

 

(vi)                              Notwithstanding any other provision of this
Agreement, in no event shall the Company be required to undertake more than
three Underwritten Offerings with respect to Underwritten Offering Requests in
any calendar year.

 

(f)                                   Suspension.  Notwithstanding anything to
the contrary contained in this Agreement, but subject to the limitations set
forth in this Section 2(f), the Company shall be entitled to suspend its
obligation to (i) file or submit (but not to prepare) any Registration
Statement, (ii) file or submit any amendment to such a Registration Statement,
(iii) file, submit or furnish any supplement or amendment to a prospectus
included in such a Registration Statement, (iv) make any other filing with the
SEC, (v) cause such a Registration Statement or other filing with the SEC to
become or remain effective or (vi) take any similar actions or actions

 

8

--------------------------------------------------------------------------------



 

related thereto (including entering into agreements and actions related to the
marketing of securities) (collectively, “Registration Actions”) upon (1) the
issuance by the SEC of a stop order suspending the effectiveness of any such
Registration Statement or the initiation of proceedings with respect to such a
Registration Statement under Section 8(d) or 8(e) of the Securities Act, (2) the
determination of the Company’s board of directors that any such Registration
Action should not be taken because it would reasonably be expected to materially
interfere with or require the public disclosure of any material corporate
development or plan, including any material financing, securities offering,
acquisition, disposition, corporate reorganization or merger or other
transaction involving the Company or any of its subsidiaries or (3) the Company
possessing material non-public information the disclosure of which its board of
directors determines would reasonably be expected to not be in the best
interests of the Company.  Upon the occurrence of any of the conditions
described in clause (1), (2) or (3) above in connection with undertaking a
Registration Action, the Company shall give prompt notice of such suspension
(and whether such action is being taken pursuant to clause (1), (2) or
(3) above) (a “Suspension Notice”) to the Investors.  Upon the termination of
such condition, the Company shall give prompt notice thereof to the Investors
and shall promptly proceed with all Registration Actions that were suspended
pursuant to this Section 2(f).  The Company may only suspend Registration
Actions pursuant to clause (2) or (3) above on three occasions during any period
of 12 consecutive months for a reasonable time specified in the Suspension
Notice but not exceeding an aggregate of 90 days (which period may not be
extended or renewed) during such 12 consecutive month period (each such
occasion, a “Suspension Period”).  Each Suspension Period shall be deemed to
begin on the date the relevant Suspension Notice is given to the Investors and
shall be deemed to end on the earlier to occur of (x) the date on which the
Company gives the Investors a notice that the Suspension Period has terminated
and (y) the date on which the number of days during which a Suspension Period
has been in effect exceeds the 90-day limit.  Notwithstanding anything to the
contrary in this Agreement, the Company shall not be in breach of, or have
failed to comply with, any obligation under this Agreement where the Company
acts or omits to take any action in order to comply with applicable Law, any SEC
Guidance or any Order.  Each Investor shall keep confidential the fact that a
Suspension Period is in effect unless otherwise notified by the Company, except
(a) for disclosure to the Investors and any underwriters or counterparties in
Alternative Transactions, and their employees, agents and professional advisers
who reasonably need to know such information, (b) for disclosures to the extent
required in order to comply with reporting obligations to its limited partners
or other direct or indirect investors who are subject to confidentiality
arrangements with such Investor, (c) if and to the extent such matters are
publicly disclosed by the Company or any of its subsidiaries or any other Person
that, to the actual knowledge of such Investor, was not subject to an obligation
or duty of confidentiality to the Company or any of its subsidiaries, (d) as
required by applicable Law (provided, that the Investor gives prior written
notice to the Company of such requirement and the contents of the proposed
disclosure to the extent it is permitted to do so under applicable Law), and
(e) for disclosure to any other Investor who is subject to the foregoing
confidentiality requirement.

 

3.                                      RELATED OBLIGATIONS.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2, the Company will use its commercially reasonable
efforts to effect

 

9

--------------------------------------------------------------------------------



 

the registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

 

(a)                                 The Company shall promptly prepare and file
with the SEC a Registration Statement with respect to the Registrable Securities
and use its commercially reasonable efforts to cause such Registration Statement
relating to the Registrable Securities to become effective as soon as reasonably
practicable after such filing. The Company shall keep each Registration
Statement effective pursuant to Rule 415 at all times until the earlier of
(i) the date on which there are no longer any Registrable Securities and
(ii) the date on which the Investors shall have sold all of the Registrable
Securities covered by such Registration Statement (the “Registration Period”). 
Each Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading.  The term
“commercially reasonable efforts” shall mean, among other things, that the
Company shall submit to the SEC, within five Business Days after the later of
the date that (i) the Company is advised by the SEC that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on a particular Registration Statement, as the
case may be, and (ii) the approval of Legal Counsel pursuant to
Section 3(c) (which approval is immediately sought), a request for acceleration
of effectiveness of such Registration Statement to a time and date not later
than two Business Days after the submission of such request.  The Company shall
use its commercially reasonable efforts to respond in writing to comments made
by the SEC in respect of a Registration Statement as soon as reasonably
practicable.

 

(b)                                 In accordance with SEC Guidance, the Company
shall prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to a Registration Statement and the prospectus used
in connection with such Registration Statement, which prospectus is to be filed
pursuant to Rule 424 promulgated under the Securities Act, as may be necessary
to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.  The “Plan of Distribution” section of each
Registration Statement shall permit, subject to the SEC Guidance, all customary
means of disposition of Registrable Securities, including firm-commitment
underwritten public offerings, block trades, agented transactions, sales
directly into the market, purchases or sales by brokers, derivative
transactions, short sales, stock loan or stock pledge transactions and sales not
involving a public offering.  In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Section 3(b)) by reason of the Company filing a
report on Form 10-K, Form 10-Q, Form 8-K or any analogous report under the
Exchange Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the Exchange Act report is
filed which created the requirement for the Company to amend or supplement such
Registration Statement.

 

10

--------------------------------------------------------------------------------

 



 

(c)                                  The Company shall (A) permit Legal Counsel
to review and comment upon (i) a Registration Statement at least two Business
Days prior to its filing with the SEC and (ii) all amendments and supplements to
all Registration Statements (except for Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q, Current Reports on Form 8-K, and any similar or successor
reports) within a reasonable number of days prior to their filing with the SEC,
and (B) not file any Registration Statement or any such amendment or supplement
thereto in a form to which Legal Counsel reasonably objects.  The Company shall
not submit a request for acceleration of the effectiveness of a Registration
Statement or any amendment or supplement thereto without the prior approval of
Legal Counsel, which approval shall not be unreasonably withheld.  The Company
shall furnish to Legal Counsel, without charge, (i) copies of any correspondence
from the SEC or the staff of the SEC to the Company or its representatives
relating to any Registration Statement, (ii) promptly after the same is prepared
and filed with the SEC, one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto.  The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this
Section 3.

 

(d)                                 The Company shall upon request furnish to
each Investor whose Registrable Securities are included in any Registration
Statement, without charge, (i) promptly after the same is prepared and filed
with the SEC, at least one copy of such Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, 10 copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Investor may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Investor; provided, that
any such item which is available on the SEC’s EDGAR System (or successor
thereto) need not be furnished in physical form.

 

(e)                                  The Company shall use its commercially
reasonable efforts to (i) register and qualify, unless an exemption from
registration and qualification applies, the resale by Investors of the
Registrable Securities covered by a Registration Statement under such other
securities or “blue sky” Laws of such jurisdictions in the United States as the
Required Holders may reasonably request, (ii) prepare and file in those
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the

 

11

--------------------------------------------------------------------------------



 

Company of any notification with respect to the suspension of the registration
or qualification of any of the Registrable Securities for sale under the
securities or “blue sky” Laws of any jurisdiction in the United States or its
receipt of actual notice of the initiation or threatening of any proceeding for
such purpose.

 

(f)                                   The Company shall notify Legal Counsel and
each Investor in writing (which may be by email) of the happening of any event,
as promptly as reasonably practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, subject to Section 3(q) hereof, promptly prepare a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and upon request deliver 10 copies of such supplement or
amendment to Legal Counsel and each Investor (or such other number of copies as
Legal Counsel or such Investor may reasonably request) provided, that any such
item which is available on the SEC’s EDGAR System (or successor thereto) need
not be furnished in physical form.  The Company shall also promptly notify Legal
Counsel in writing (which may be by email) (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel by
facsimile or email on the same day of such effectiveness), (ii) of any request
by the SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.  By the end of the Business Day following the date any
post-effective amendment has become effective, the Company shall file with the
SEC in accordance with Rule 424 under the Securities Act the final prospectus to
be used in connection with sales pursuant to such Registration Statement.

 

(g)                                  The Company shall use its commercially
reasonable efforts to prevent the issuance of any stop order or other suspension
of effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension as early as is reasonably practicable and to notify Legal
Counsel and each Investor who holds Registrable Securities being sold of the
issuance of such order and the resolution thereof or its receipt of actual
notice of the initiation or threat of any proceeding for such purpose.

 

(h)                                 Subject to customary confidentiality
arrangements in form and substance reasonably satisfactory to the Company, the
Company shall make available for inspection (upon reasonable notice and during
normal business hours) by any Investor and any underwriter or counterparty in an
Alternative Transaction participating in any disposition pursuant to a
Registration Statement and any attorney (including Legal Counsel), any
accountant or any other professional retained by any such Registration Rights
Holder, underwriter or counterparty (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary or
desirable to enable them to exercise their due diligence responsibility and
comply with SEC

 

12

--------------------------------------------------------------------------------



 

Guidance, and cause the officers and the employees of the Company to supply all
information reasonably requested by any Inspectors in connection with such
Registration Statement.  Records that the Company determines, in good faith, to
be confidential and that it notifies the Inspectors are confidential shall not
be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such Registration
Statement or related prospectus, (ii) the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
(iii) disclosure of such Records is necessary to comply with SEC Guidance,
federal or state securities Laws or the rules of any securities exchange or
trading market on which any Common Stock is listed or traded or is otherwise
required by applicable Law, SEC Guidance or administrative or legal process,
(iv) the information in such Records was known to the Inspectors on a
non-confidential basis prior to its disclosure by the Company or has been made
generally available to the public other than as a result of a violation of this
paragraph (h) or any other agreement or duty of confidentiality, (v) the
information in such Records is or becomes available to the public other than as
a result of disclosure by any Inspector in violation of the confidentiality
agreements or (vi) is or was independently developed by any Inspector without
the benefit of the information in such Records. Each Inspector agrees that, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, it shall, to the extent permitted by applicable Law, give notice
to the Company and allow the Company, at its expense, to undertake appropriate
action to prevent disclosure of the Records deemed confidential.  Nothing in
this paragraph (h) (or in any other confidentiality agreement between the
Company and any Inspector) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable Law.

 

(i)                                     The Company shall hold in confidence and
not make any disclosure of information concerning an Investor provided to the
Company unless (i) the disclosure of such information is necessary to avoid or
correct a misstatement or omission in such Registration Statement or related
prospectus, (ii) the release of such information is ordered pursuant to a
subpoena or other order from a court of competent jurisdiction, (iii) disclosure
of such information is necessary to comply with SEC Guidance, federal or state
securities Laws or the rules of any securities exchange or trading market on
which any Common Stock is listed or traded or is otherwise required by
applicable Law, SEC Guidance or administrative or legal process, (iv) the
information in such information was known to the Company on a non-confidential
basis prior to its disclosure by the Investors or has been made generally
available to the public other than as a result of a violation of this paragraph
(i) or any other agreement or duty of confidentiality, (v) such information is
or becomes available to the public other than as a result of disclosure by the
Company in violation of the confidentiality agreements or (vi) is or was
independently developed by the Company. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in
or by a court or other Governmental Authority of competent jurisdiction or
through other means, give prompt written notice to such Investor and allow such
Investor, at the Investor’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

(j)                                    The Company shall use its commercially
reasonable efforts to cause all of the Registrable Securities covered by a
Registration Statement to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such

 

13

--------------------------------------------------------------------------------



 

exchange.  The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 3(j).

 

(k)                                 The Company shall cooperate with the
Investors who hold Registrable Securities being offered and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend if such shares are sold pursuant to a
Registration Statement to a person who is not an affiliate of the Company)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

(l)                                     If requested by an Investor, the Company
shall as soon as reasonably practicable (i) incorporate in a prospectus
supplement or post-effective amendment such information as an Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
manner of such sale and distribution, the purchase price being paid therefor and
any other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) supplement
or make amendments to any Registration Statement if reasonably requested by an
Investor holding any Registrable Securities.

 

(m)                             The Company shall use its commercially
reasonable efforts to cause the Registrable Securities covered by a Registration
Statement to be registered with or approved by such other Governmental
Authorities as may be necessary to consummate the disposition of such
Registrable Securities as contemplated by the Registration Statement.

 

(n)                                 The Company shall make generally available
to its security holders as soon as practical, but not later than 90 days after
the close of the period covered thereby, an earnings statement (in form
complying with, and in the manner provided by, the provisions of Rule 158 under
the Securities Act) covering a twelve-month period beginning not later than the
first day of the Company’s fiscal quarter next following the applicable
Effective Date of a Registration Statement.

 

(o)                                 The Company shall otherwise use its
commercially reasonable efforts to comply with all SEC Guidance in connection
with any Registration Statement.

 

(p)                                 Within two Business Days after a
Registration Statement which covers Registrable Securities is ordered effective
by the SEC, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC.  The Company shall provide such confirmation to
any underwriters or counterparties in Alternative Transactions covered by such
Registration Statement.

 

(q)                                  In connection with any Underwritten
Offering or Alternative Transaction:

 

14

--------------------------------------------------------------------------------



 

(i)                                     The Company shall enter into any
underwriting or other agreements that are reasonably necessary to complete
transactions of such type, which agreements shall provide for representations,
warranties, covenants and indemnities that are customary for transactions of
such type;

 

(ii)                                  The Company shall furnish to each Investor
and to each underwriter in an Underwritten Offering or counterparty in an
Alternative Transaction, if any, a signed counterpart, addressed to such
underwriter or counterparty, of (A) an opinion or opinions of counsel to the
Company and (B) a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and covering such matters
of the kind customarily covered by opinions or comfort letters, as the case may
be, any Investor or the lead managing underwriter (or lead counterparty, as the
case may be) therefor reasonably requests;

 

(iii)                               Prior to filing or submitting to the SEC or
any other Governmental Authority or distributing publicly any materials
(including free writing prospectuses, prospectus supplements, materials to be
incorporated by reference in the relevant Registration Statement and amendments
or supplements to the relevant Registration Statement) related to such
Underwritten Offering or Alternative Transaction, the Company shall afford
counsel to any underwriter or counterparty in such Alternative Transaction a
reasonable opportunity to review and comment on any such materials, and the
Company shall use commercially reasonable efforts to address any such comments;
and

 

(iv)                              The Company shall take all other actions as
are reasonably required in order to expedite or facilitate the disposition of
such Registrable Securities in any such Underwritten Offering or Alternative
Transaction, including, if required, (A) engaging a “qualified independent
underwriter” in connection with the qualification of the underwriting
arrangements with FINRA, (B) providing reasonable cooperation to any
underwriters or counterparties in Alternative Transactions in their filings with
FINRA, (C) causing its senior management, upon reasonable request and at
reasonable times to prepare and make presentations at any “road shows” in
connection with Underwritten Offerings and Alternative Transactions and
otherwise cooperate as requested by the underwriters or counterparties in an
Alternative Transaction in the offering, marketing or selling of the Registrable
Securities, (D) including in such Registration Statement such additional
information for marketing purposes as the managing underwriter or counterparty
in an Alternative Transaction reasonably requests (which information may be
provided by means of a prospectus supplement if permitted by SEC Guidance),
(E) furnishing the underwriters or counterparties in Alternative Transactions
such number of copies of such Registration Statement, each amendment and
supplement thereto filed with the SEC (in each case including all exhibits
thereto and documents incorporated by reference therein), the prospectus
included in such Registration Statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424,
Rule 430A, Rule 430B or Rule 430C under the Securities Act and such other
documents as such underwriters or counterparties may reasonably request in order
to facilitate the disposition of the Registrable Securities.

 

(r)                                    Neither the Company nor any subsidiary or
affiliate thereof shall identify any Investor as an “underwriter” in any public
disclosure or filing with the SEC or any Eligible Market without the prior
written consent of such Investor (it being understood, that if the

 

15

--------------------------------------------------------------------------------



 

Company is required to name such Investor as an “underwriter” in such
Registration Statement by the SEC (after a good faith discussion with the SEC to
lift such requirement, including, without limitation, any reduction in the
number of Registrable Securities of such Investor to be registered on such
Registration Statement (to the extent necessary to lift such requirement)), such
Investor shall have the option of electing to exclude all such Registrable
Securities from such Registration Statement or to be named as an “underwriter”
in such Registration Statement”).

 

(s)                                   Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, except with respect to
the New Registration Rights Agreement, enter into any agreement with respect to
its securities, that would have the effect of impairing the rights granted to
the Investor in this Agreement or otherwise conflicts with the provisions
hereof.

 

4.                                      OBLIGATIONS OF THE INVESTORS.

 

(a)                                 At least five Business Days prior to the
first anticipated filing date of a Registration Statement, the Company shall
notify each Investor in writing (which may be by email) of the information the
Company requires from each such Investor if such Investor elects to have any of
such Investor’s Registrable Securities included in such Registration Statement. 
It shall be a condition precedent to the obligations of the Company to complete
any registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect and maintain the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.

 

(b)                                 Each Investor, by such Investor’s acceptance
of the Registrable Securities, agrees to cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of any Registration Statement hereunder, unless such Investor has
notified the Company in writing (which may be by email) of such Investor’s
election to exclude all of such Investor’s Registrable Securities from such
Registration Statement.

 

(c)                                  Each Investor agrees that, upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 3(g) or the first sentence of Section 3(f), such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such
Investor’s receipt of copies of the supplemented or amended prospectus as
contemplated by Section 3(g) or the first sentence of Section 3(f) or receipt of
notice that no supplement or amendment is required. Notwithstanding anything to
the contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in connection with any
sale of Registrable Securities with respect to which an Investor has entered
into a contract for sale prior to the Investor’s receipt of a notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f) and for which the Investor has not yet
settled.

 

16

--------------------------------------------------------------------------------



 

(d)                                 Each Investor covenants and agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it or an exemption therefrom in connection with sales of
Registrable Securities pursuant to the Registration Statement.

 

5.                                      EXPENSES OF REGISTRATION.  All
reasonable expenses, other than underwriting discounts and commissions, incurred
in connection with registrations, filings or qualifications pursuant to Sections
2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  In connection with each
registration pursuant to Section 2, the Company shall reimburse the Required
Holders for the reasonable fees and disbursements of the Legal Counsel, which
reimbursement amount shall not exceed $100,000 per registration without the
prior approval of the Company

 

6.                                      INDEMNIFICATION.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a)                                 To the fullest extent permitted by Law, the
Company will, and hereby does, indemnify, hold harmless and defend each
Investor, the directors, officers, partners, members, employees, agents,
representatives of, and each Person, if any, who controls any Investor within
the meaning of the Securities Act or the Exchange Act (each, an “Indemnified
Person”), against any losses, claims, damages, liabilities, judgments, fines,
penalties, charges, costs, reasonable attorneys’ fees, amounts paid in
settlement or expenses, joint or several (collectively, “Claims”), incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or other Governmental Authority, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” Laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading (the matters in the foregoing
clauses (i) and (ii) being, collectively, “Violations”).  Subject to
Section 6(c) hereof, the Company shall reimburse the Indemnified Persons,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(a): (i) shall not apply to a Claim by an Indemnified
Person arising out of or based upon a Violation which occurs in reliance upon
and in conformity with

 

17

--------------------------------------------------------------------------------



 

information furnished in writing to the Company by such Indemnified Person for
such Indemnified Person expressly for use in connection with the preparation of
the Registration Statement or any such amendment thereof or supplement thereto,
if such prospectus was timely made available by the Company pursuant to
Section 3(d); (ii) shall not apply to expenses or damages which arise out of an
Indemnified Person’s failure to send or give a copy of the final prospectus, as
the same may be then supplemented or amended, within the time required by the
Securities Act to the Person asserting the existence of an untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such final prospectus or an
amendment or supplement thereto; and (iii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of any of the Registrable Securities by any of the Investors
pursuant to Section 9.

 

(b)                                 In connection with any Registration
Statement in which an Investor is participating, each such Investor agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (each, an “Indemnified Party”), against any
Claim or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation, in each case
to the extent, and only to the extent, that such Violation occurs in reliance
upon and in conformity with written information furnished to the Company by such
Investor expressly for use in connection with such Registration Statement; and,
subject to Section 6(c), such Investor shall reimburse the Indemnified Party for
any legal or other expenses reasonably incurred by an Indemnified Party in
connection with investigating or defending any such Claim; provided, however,
that the Investor shall be liable under this Section 6(b) for only that amount
of a Claim or Indemnified Damages as does not exceed the net proceeds to such
Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.

 

(c)                                  Promptly after receipt by an Indemnified
Person or Indemnified Party under this Section 6 of notice of the commencement
of any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for all such Indemnified Person or Indemnified

 

18

--------------------------------------------------------------------------------



 

Party to be paid by the indemnifying party, if, in the reasonable opinion of
counsel retained by the Indemnified Person or Indemnified Party, as applicable,
the representation by such counsel of the Indemnified Person or Indemnified
Party and the indemnifying party would be inappropriate due to actual or
potential differing interests between such Indemnified Person or Indemnified
Party and any other party represented by such counsel in such proceeding.  In
the case of an Indemnified Person, legal counsel referred to in the immediately
preceding sentence shall be selected by the Investors holding at least a
majority in interest of the Registrable Securities included in the Registration
Statement to which the Claim relates.  The Indemnified Party or Indemnified
Person shall reasonably cooperate with the indemnifying party in connection with
any negotiation or defense of any such action or Claim by the indemnifying party
and shall furnish to the indemnifying party all information reasonably available
to the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim or
litigation and such settlement shall not include any admission as to fault on
the part of the Indemnified Party.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made. 
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

(d)                                 The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

 

(e)                                  The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or others
and (ii) any liabilities the indemnifying party may be subject to pursuant to
the Law.

 

7.                                      CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by Law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by Law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) in connection with such sale shall be entitled to
contribution from any

 

19

--------------------------------------------------------------------------------



 

Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8.                                      REPORTS UNDER THE EXCHANGE ACT.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:

 

(a)                                 make and keep public information available,
as those terms are understood and defined in Rule 144;

 

(b)                                 file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act so long as the Company remains subject to such requirements and
the filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

 

(c)                                  furnish to each Investor so long as such
Investor owns Registrable Securities, promptly upon request, (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company, and (iii) such other information
as may be reasonably requested to permit the Investors to sell such securities
pursuant to Rule 144 without registration; provided, that any such item which is
available on the SEC’s EDGAR System (or successor thereto) need not be furnished
in physical form.

 

9.                                      ASSIGNMENT OF REGISTRATION RIGHTS.

 

The rights and obligations under this Agreement shall be automatically
assignable by the Investors to any transferee of all or any portion of such
Investor’s Registrable Securities if: (i) the Investor agrees in writing with
the transferee or assignee to assign such rights and obligations and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, (b) the securities with respect to which such
registration rights and obligations hereunder are being transferred or assigned
and (c) any other information which the Company requests in order to reflect
such transferee as a selling stockholder in the Registration Statement;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act or applicable state securities Laws; and (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein.

 

20

--------------------------------------------------------------------------------

 



 

10.                               AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and obligations of any Investor relative to the comparable rights and
obligations of the other Investors shall require the prior written consent of
such adversely affected Investor.  Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon each Investor and the
Company.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
(other than the reimbursement of legal fees) also is offered to all of the
parties to this Agreement.

 

11.                               MISCELLANEOUS.

 

(a)                                 Entire Agreement.  This Agreement supersedes
all other prior oral or written agreements between the Investors, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and, except as specifically set forth herein, neither the Company
nor any Investor makes any representation, warranty, covenant or undertaking
with respect to such matters.

 

(b)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective permitted successors and assigns, including any transferees of
Registrable Securities permitted under Section 9.  The Company shall not assign
this Agreement or any rights or obligations hereunder, including by way of a
fundamental change, without the prior written consent of the Required Holders. 
No purchaser of any of the Common Stock from an Investor shall be deemed a
successor or assign by reason merely of such purchase; provided, however, that
an Investor may assign some or all of its rights hereunder without the consent
of the Company to any permitted assignee, in which event such assignee shall be
deemed to be an Investor hereunder with respect to such assigned rights. For the
avoidance of doubt, and without limiting the rights of a permitted assignee
hereunder, the assignment of this Agreement to a permitted assignee shall not
relieve the Company of any obligations to an Investor for any fees,
reimbursement of expenses, indemnification or any other payments hereunder.

 

(c)                                  No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that each Indemnified
Person shall have the right to enforce the obligations of the Company with
respect to Section 6.

 

(d)                                 Notices.  Any notices, consents, waivers or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon transmission, when delivered by
email or facsimile; or (iii) one Business Day after deposit with an overnight
courier

 

21

--------------------------------------------------------------------------------



 

service, in each case properly addressed to the party to receive the same.  The
addresses, facsimile numbers and e-mail addresses for such communications shall
be:

 

If to the Company:

 

Halcón Resources Corporation

1000 Louisiana St., Suite 6600

Houston, Texas 77002
Attention:  Ragan T. Altizer

Executive Vice President and Chief Financial Officer and Treasurer

(raltizer@halconresources.com)

 

With copies (which shall not constitute notice to the Company) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

 

Attn.:                 Gary Holtzer, Esq.

(Gary.Holtzer@weil.com)

Alfredo R. Pérez, Esq.

(Alfredo.Perez@weil.com)

Frank R. Adams, Esq.

(Frank.Adams@weil.com)

Lauren Tauro, Esq.

(Lauren.Tauro@weil.com)

 

If to an Investor:

 

To the individual named on the Investor’s signature page 
With a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas New York, NY 10019-6064
Attention: Andrew N. Rosenberg, David S. Huntington, and Robert A. Britton
E-mail addresses: arosenberg@paulweiss.com; dhuntington@paulweiss.com; and
rbritton@paulweiss.com

 

Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.

 

(e)                                  Specific Performance.  The parties
acknowledge that money damages are not an adequate remedy for violations of this
Agreement and that any party may, in its sole discretion, apply to a court of
competent jurisdiction for specific performance or injunctive or such other
relief as such court may deem just and proper in order to enforce this Agreement
or prevent any violation hereof and, to the extent permitted by applicable Law,
each party waives any objection to the imposition of such relief, this being in
addition to any other remedy to which such party is entitled at law or in
equity.

 

22

--------------------------------------------------------------------------------



 

(f)                                   Governing Law; Jurisdiction; Jury Trial. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal Laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the Laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by Law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(g)                                  Headings.  The headings of this Agreement
are for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

 

(h)                                 Extensions; Waivers.  Any party may, for
itself only, (a) extend the time for the performance of any of the obligations
of any other party under this Agreement, (b) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions for the benefit of such party contained herein.  Any
such extension or waiver will be valid only if set forth in a writing signed by
the party to be bound thereby.  No waiver by any party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent such occurrence. 
Neither the failure nor any delay on the part of any party to exercise any right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of the same or of any other right or remedy.

 

(i)                                     Severability.  If any provision of this
Agreement is prohibited by Law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Agreement so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair

 

23

--------------------------------------------------------------------------------



 

the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(j)                                    Counterparts.  This Agreement may be
executed in two or more identical counterparts, all of which shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party.  Executed copies of
the signature pages of this Agreement sent by facsimile or transmitted
electronically in Portable Document Format shall be treated as originals, fully
binding and with full legal force and effect, and the parties waive any rights
they may have to object to such treatment.

 

(k)                                 No Strict Construction.  The language used
in this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.

 

(l)                                     Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(m)                             Several and not Joint.  Notwithstanding any
other provision of this Agreement, the rights, duties, and obligations of each
Investor hereunder are several and not joint, and no Investor shall be liable
hereunder for the duties or obligations of any other Investor.  No Investor
makes any representation or warranty hereunder to or for the benefit of any
other Investor.

 

[Signature Page Follows]

 

24

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

COMPANY:

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ David S. Elkouri

 

 

Name:

David S. Elkouri

 

 

Title:

Executive Vice President and Chief Legal Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

INVESTORS:

 

 

 

LION POINT MASTER, LP

 

 

 

By: Lion Point Capital GP, LLC, its general partner

 

 

 

By:

/s/ James Murphy

 

 

Name:

James Murphy

 

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

LUMINUS ENERGY PARTNERS MASTER FUND, LTD

 

 

 

 

 

By:

/s/ Shawn R. Singh

 

 

Name:

Shawn R. Singh

 

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

OAKTREE OPPORTUNITIES FUND X HOLDINGS (DELAWARE), L.P.

 

 

 

By: Oaktree Fund GP, LLC, its General Partner

 

By: Oaktree Fund GP I, L.P., its Managing Member

 

 

 

 

 

By:

/s/ Allen Li

 

 

Name:

Allen Li

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

OAKTREE OPPS XB HOLDCO LTD.

 

 

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

 

 

 

 

By:

/s/ Allen Li

 

 

Name:

Allen Li

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

OAKTREE OPPORTUNITIES FUND XB HOLDINGS (DELAWARE), L.P.

 

 

 

By: Oaktree Fund GP, LLC, its General Partner

 

By: Oaktree Fund GP I, L.P., its Managing Member

 

 

 

 

 

By:

/s/ Allen Li

 

 

Name:

Allen Li

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

OAKTREE VALUE OPPORTUNITIES FUND HOLDINGS, L.P.

 

 

 

By: Oaktree Value Opportunities Fund GP, L.P., its General Partner

 

By: Oaktree Value Opportunities Fund GP Ltd., its General Partner

 

By: Oaktree Capital Management, L.P., its Director

 

 

 

 

 

By:

/s/ Allen Li

 

 

Name:

Allen Li

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

 

Name:

Emily Stephens

 

 

Title:

Managing Director

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

GEN IV INVESTMENT OPPORTUNITIES, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Segal

 

 

Name:

Paul Segal

 

 

Title:

President

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------